In a proceeding pursuant to CPLR article 78 to direct the respondent to hire the petitioner and install him in the position of surgeon at the Woodhull Medical and Mental Health Center, the petitioner appeals from a judgment of the Supreme Court, Kings County (Lodato, J.), dated April 14, 1986, which, inter alia, dismissed the petition.
Ordered that the judgment is affirmed, with costs.
There was substantial evidence to support the New York State Division of Human Rights determination that the respondent refused to hire the petitioner as a surgeon based on legitimate nondiscriminatory criteria in that the petitioner’s many affiliations with other hospitals and the demands of his research projects would conflict with his duties at the Woodhull Medical and Mental Health Center and the State University of New York’s Downstate Medical Center. Moreover, the statistical evidence, which showed that the respondent hires many surgeons from minority groups, belies the petitioner’s claim that the denial of his application for employment was racially motivated. Niehoff, J. P., Lawrence, Weinstein and Kunzeman, JJ., concur.